SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Dear Shareholders, Below we present CSN’s management’s proposal for the amendment of the Company’s Bylaws, detailing the origin and justification of the proposed alterations that will be resolved on at the Extraordinary Shareholders’ Meeting (ESM) to be held, at second call, on April 30, 2013. Pursuant to article 11 of CVM Instruction 481/2009, the Management hereby explains the reasons for the proposed amendments to the Company’s Bylaws: Matters to be resolved on at the ESM : (i) to approve the amendment of article 5 of the Bylaws to reflect the new amount of the Company’s capital stock, due to the cancellation of shares held in treasury and the capital increase approved by the Company’s board of directors; Origin and Justification of the Proposed Amendment : The aim of this amendment is to update the amount of the Company’s subscribed and paid-in capital stock in article 5 of the Bylaws in order to reflect: (i) the cancellation of twenty-five million, sixty-three thousand, five hundred and seventy-seven (25,063,577) shares previously held in treasury, approved by the Board of Directors’ Meeting of August 2, 2011, and (ii) the capital increase totaling two billion, eight hundred and fifty-nine million, fifty-two thousand, six hundred and thirty-six reais and twenty-nine cents (R$2,859,052,636.29), without the issuance of new shares, approved by the Board of Directors’ Meeting of May 10, 2012, within the limits of authorized capital. Analysis of the Legal and Economic Effects : The proposed amendment will have no legal or economic effects. PROPOSED TEXT CURRENT TEXT Article 5 - The capital stock of the Company, fully subscribed and paid in, comprises R$4,540,000,000.00 (four billion and five hundred and forty million reais), divided into 1,457,970,108 (one billion, four hundred and fifty-seven million, nine hundred and seventy thousand, one hundred and eight) common book-entry shares with no par value. Article 5 - The capital stock of the Company, fully subscribed and paid in, is R$1,680,947,363.71 (one billion, six hundred and eighty million, nine hundred and forty seven thousand, three hundred and sixty three reais and seventy one cents) divided into 1,483,033,685 (one billion, four hundred eighty-three million, thirty-three thousand, six hundred eighty-five) common and book-entry shares with no par value . (ii) to approve the amendment of articles 14 and 15 of the Bylaws in order to exclude the need for members of the Company’s Board of Directors to be shareholders and to adjust the number of members, pursuant to article 140 of the Brazilian Corporate Law; Origin and Justification of the Proposed Amendment : The aim of this amendment is to align the Bylaws with Law 6404/76 (Brazilian Corporate Law), excluding the need for members of the Board of Directors to be Company’s shareholders and admitting the fact that said body must contain at least three (3) members, pursuant to article 140 of Brazilian Corporation Law. As a result of the amendment to article 14 above, it will also be necessary to alter the number of Board members needed to install a Board of Directors’ meeting. 1 Analysis of the Legal and Economic Effects : The proposed amendment will have no legal or economic effects. PROPOSED TEXT CURRENT TEXT Article 14 - The Board of Directors is composed of up to 11 (eleven) members , elected by resolution of the General Meeting, with a term of office of 1 (one) year, reelection being allowed. One member shall be the Chairman and another the Vice-Chairman. The term of office of the Board Members shall extend until the investiture of their successors. Article 14 - The Board of Directors is composed of 7 (seven) to 11 (eleven) members, all of whom shareholders, elected by resolution of the General Meeting, with a term of office of 1 (one) year, reelection being allowed. One member shall be the Chairman and another the Vice-Chairman. The term of office of the Board Members shall extend until the investiture of their successors. Article 15 - The Board of Directors shall meet, ordinarily, on the dates established in the yearly calendar approved by said Board in the last month of the immediately preceding year, and extraordinarily whenever called by the Chairman, the Vice-Chairman, when exercising the role of Chairman, or by the majority of its members
